Citation Nr: 1302571	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  06-37 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right posterior tibial tendinitis.  

2.  Entitlement to service connection for a bilateral hip disorder.  

3.  Entitlement to service connection for a left shoulder disorder.  

4.  Entitlement to service connection for pseudofolliculitis barbae.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for fibromyalgia.  

7.  Entitlement to service connection for a left leg tibial tendonitis.  

8.  Entitlement to service connection for a left hand disorder.  

9.  Entitlement to an increased rating for a right knee disorder, currently rated as 10 percent disabling.  

10.  Entitlement to an increased rating for pes planus, currently rated as 30 percent disabling.  

11.  Entitlement to an increased rating for gout, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from prior rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran previously requested a personal hearing before a Veterans Law Judge seated at the RO.  In October 2011, however, prior to any hearing before the Board, he filed a written statement withdrawing his hearing request.  

This appeal was previously presented to the Board in March 2012.  It has now been returned to the Board for further adjudication.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As the agency of original jurisdiction (AOJ) has failed to comply with the Board's prior March 2012 remand orders, another remand is required.  First, the AOJ was asked to obtain and associate with the claims file a copy of a December 13, 2010 letter from the Veteran to the RO concerning this appeal.  In this letter, the Veteran purportedly withdrew the issues of service connection for tinnitus and for fibromyalgia, and for increased ratings for a right knee disorder, pes planus, and gout.  Upon review of the claims file, it does not appear that this request has been accomplished.  Neither the physical claims file nor the Virtual VA paperless claims processing system (Virtual VA) appear to contain a copy of the Veteran's December 13, 2010 letter.  A copy of this letter is necessary to verify the Veteran's desire to withdraw his appeal of these issues.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant as a matter of law the right to compliance with that order).  Therefore, remand is required to accomplish this request.  

Next, the March 2012 Board remand ordered the AOJ to afford the Veteran various VA medical examinations regarding his pending service connection claims.  Such examinations were scheduled, but the Veteran failed to report for examination and failed to inform VA of any reason why he could or would not report for examination.  Generally, there is a presumption of regularity under which it is presumed that Government officials have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption extends to the practices and procedures of the RO.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In the present case, however, the Board has found evidence that the Veteran may not have been provided adequate notice of the date and location of his VA examinations.  

For the past several years, the Veteran has given an address in Austin, Texas, as his place of residence.  As recently as October 2011, the Veteran responded to a RO letter sent to this address regarding his requested in-person Board hearing.  Additionally, electronic copies of VA outpatient treatment records indicate that as recently as December 2011, the Veteran has received treatment a VA medical clinic in Austin, Texas, suggesting his presence in that area.  This Austin address is also listed within the Veterans Appeals Control and Locator System (VACOLS) as the Veteran's current address of record.  The claims file and Virtual VA record do not reflect that the Veteran filed a notice of change of address or similar document at any time in the past several years.  

July 2012 internal VA documents reflect confusion within the Veterans Benefits Administration (VBA) and Veterans Health Administration (VHA) regarding the Veteran's current address.  Addresses in both Austin, Texas, and San Antonio, Texas, were noted within the record.  A July 2012 duty to notify letter was sent to the Veteran at the San Antonio address.  Regarding the letter(s) to the Veteran requesting he report for examination, this letter or letters is not of record, and the Board is unable to determine to which address it was sent.  The Veteran did not report for examination, as noted above.  Subsequent October 2012 and November 2012 letters were sent to the Veteran at a Panama City, Florida, address.  The November 2012 letter, to include a supplemental statement of the case, was returned as undeliverable as addressed.  

Upon review of the claims file, the Board observes that the Panama City, Florida, address was previously used by the Veteran when his initial claim was received in January 2001.  In approximately 2003, however, the Veteran relocated to Austin, Texas.  There is no indication that the Veteran has returned to the Florida address since 2003.  Overall, the Board finds sufficient evidence within the record that the presumption of administrative regularity has been rebutted, and another remand is warranted.  The Board is unable to conclude that the Veteran was in fact afforded adequate notice of the medical examinations VA was required to afford him.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 5103A(d); see also Stegall, 11 Vet. App. at 272.  The Veteran is also reminded that, where entitlement to a benefit cannot be established or confirmed without a current VA examination or re-examination and a claimant, without good cause, fails to report for such examination, an original compensation claim shall be considered on the basis of the evidence of record.  38 C.F.R. § 3.655(b).  

Accordingly, the case is REMANDED for the following action:

1.  A copy of the Veteran's December 13, 2010 letter of withdrawal, or any other document verifying which issues the Veteran wishes to withdraw from appellate consideration, should be included in the claims folder.  

2.  Schedule the Veteran for appropriate VA examinations to determine the etiology, nature, and severity of his claimed bilateral hip, bilateral tibial tendinitis, left hand, left shoulder, and pseudofolliculitis barbae disorders.  If the Veteran fails to report for examination, a copy of any examination notice letters must be associated with the claims file.  

The claims file and a copy of this remand must be made available to the examiners in conjunction with the requested examinations, and the examiners should indicate that the claims file was reviewed in conjunction with each examination.  All necessary tests should be conducted, and the Veteran's complaints should be recorded in full.  

With regard to the Veteran's claims to service connection for left hand and left shoulder disorders, and pseudofolliculitis barbae, the examiner should comment as to whether it is at least as likely as not (probability of 50 percent or greater) that any of the disorders relates directly to service.  In doing so, the examiner should comment on the relationship if any between the in-service complaints and treatment, and the current disorders. 

With regard to the Veteran's claims for bilateral hip and tibial tendinitis disorders, the examiner should offer two opinions.  First, the examiner should comment as to whether it is at least as likely as not that the hip or tibial tendinitis disorders relate directly to service.  Second, the examiner should comment on whether it is at least as likely as not that any of the hip or tibial tendinitis disorders are proximately due to or aggravated by a service-connected disorder in the Veteran's lower extremities.  

If the examiner finds that any of these disorders was not proximately caused by a service-connected disorder, but rather is aggravated (permanently worsened above and beyond the natural course of the disorder) by one, the examiner should indicate the degree of disability over and above the degree of disability that would exist without the aggravation caused by the service-connected disorder(s). 

Any conclusion reached should be supported by a complete medical rationale.  If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must state my resort to speculation is required.  

3.  Thereafter, the issues on appeal should be readjudicated, to include a review of all the most recently submitted evidence of record.  If any benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

